—Appeal by the defendant from a judgment of the County Court, Nassau County (Ort, J.), rendered March 18, 1997, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The showup identification procedure was not unduly suggestive (see, People v Duuvon, 77 NY2d 541).
Contrary to the defendant’s contention, the evidence was legally sufficient to prove beyond a reasonable doubt that the victim suffered a physical injury. As such, the defendant was properly convicted of robbery in the second degree, and it is not necessary to reduce the conviction to robbery in the third degree (see, People v Contes, 60 NY2d 620; People v Henderson, 92 NY2d 677).
The defendant was properly sentenced as a persistent violent felony offender (see, People v Lopez, 71 NY2d 662), and his sentence was not excessive (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Joy, Goldstein and Luciano, JJ., concur.